Title: Continental Congress Report on a Motion of the Rhode Island Delegate on the Communication of Information to His State, 13 January 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] January 13, 1783
The Committee to whom was referred the motion of Mr. Arnold and those subsequent thereupon report that in their opinion it would be improper for Congress to concur in the object of that motion, as with respect to a part of the extracts specified relating merely to the general growing political importance of these states, the injunction of secrecy being taken off, any member who inclines to communicate them to his state may take copies of them [and more Especially as Mr. Howel was furnished with compleat Copies of Letters from which particular detached sentences are now requested]; and with respect to such extracts as relate to the subject of foreign loans, they are already within the purview of the resolution of the [20 Decr.] last directing the secretary for foreign affairs to transmit to the state of Rhode Island an authenticated state of the applications for foreign loans and the result; that the same observation applies to that part of the motion which relates generally to the transmission of the letters from our foreign ministers on the subject of loans not under the injunction of secrecy, with this additional consideration that such of those letters as would in fact throw light upon the subject comprehend many delicate transactions which it is the duty of Congress at the present juncture to conceal.
The Committee are not withstanding of opinion that to obviate misrepresentation it will be adviseable to transmit to the executive of the state of Rhode Island a copy of Mr. Arnolds motion and the proceedings thereupon, with a request that precautions may be taken to prevent their appearing in the public prints.
